Citation Nr: 1624137	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of frostbite, right foot.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of frostbite, left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1953 to August 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in May 2011 and the RO in Albuquerque, New Mexico, in January 2016.  The RO in Albuquerque currently has jurisdiction of the case.

In telephonic communication in June 2015, documented in a Report of General Information that has been associated with the claims file, the Veteran indicated that he did not want a Board hearing with regard to his claim for a compensable rating for bilateral hearing loss and wished to move forward with his appeal.  The Veteran has thus waived his right to present testimony before the Board as to this matter.

The issue of the Veteran's entitlement to a compensable rating for hearing loss was previously before the Board in September 2014, at which time it was remanded for further development.  Pursuant to the Board's remand directives, clarification was obtained regarding the Veteran's wish to proceed with his appeal of the RO's denial of a compensable evaluation for hearing loss.  Thereafter, in October 2015, the Board remanded that matter in order to obtain outstanding VA treatment records and provide an audiological examination to assess the current severity and manifestations of his hearing loss, to include any functional effects.  Review of the record reveals that the requested development was completed; thus, the matter is ready for appellate review.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of the Veteran's entitlement to a disability rating in excess of 20 percent for residuals of frostbite, right foot, and in excess of 20 percent for residuals of frostbite, left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows no more than noncompensable hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in a letter sent to the Veteran in December 2010.  Specifically, the RO's December 2010 letter informed the Veteran of what types of information and evidence are considered in assigning a disability rating and also informed him of his and VA's respective duties for obtaining evidence.

Additionally, the Board finds that VA's duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not indicate that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  The Board notes that additional evidence was received into the record after the most recent supplemental statement of the case was issued in February 2016.  The AOJ has not considered this new evidence, and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2015).  However, inasmuch as the additional evidence is not relevant with regard to the Veteran's hearing loss and consists of cumulative evidence already of record, the Board finds that the Veteran is not prejudiced by the Board's consideration of the appeal at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA also provided the Veteran with examinations in January 2011 and January 2016.  38 C.F.R. § 3.159(c)(4).  The Board finds that the January 2016 audiological evaluation is adequate for VA rating purposes, as the examiner conducted a thorough examination of the Veteran and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  Thus, the Board finds the examination is sufficient to determine the severity of his bilateral hearing loss.

The Board finds that no further notice or assistance is required for a fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. at 384.

II.  Merits of the Claim

The RO granted service connection for bilateral hearing loss and assigned a noncompensable rating in a June 2005 rating decision.  The Veteran neither expressed disagreement with this disability evaluation nor was any new and material evidence received by VA within one year of the June 2005 rating decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015).  As such, the June 2005 rating decision is final.  In November 2010, VA received the claim that led to this appeal.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2014). The Board will, therefore, assess any ascertainable increase in disability from November 2009.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. § Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Under the Rating Schedule, such audiometric test results are translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from service-connected defective hearing.

Here, VA treatment records document that the Veteran uses hearing aids, bilaterally.  At the January 2011 VA examination, puretone thresholds, in decibels, were as follows:


HERTZ
Jan. 2011
500
1000
2000
3000
4000
RIGHT
15
15
30
65
90
LEFT
15
15
40
75
95

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 50 decibels in the right ear and 56.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 86 percent in the left ear.  The examiner noted that the Veteran had normal to profound sensorineural hearing loss, bilaterally.  The examiner endorsed that the Veteran's hearing loss did not have any significant effects on his occupation and did not affect his usual daily activities.  The Board finds that the January 2011 examination results demonstrate that, under the Rating Schedule, the Veteran's hearing impairment resulted in Level II hearing acuity in both ears at that time.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The following puretone thresholds, in decibels, were documented during an August 2013 VA audiology consult:



HERTZ
Aug. 2013
500
1000
2000
3000
4000
RIGHT
15
15
35
65
100
LEFT
15
15
55
80
100

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 53.75 decibels in the right ear and 62.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  These results demonstrate that, under the Rating Schedule, the Veteran had Level I hearing acuity in his right ear and Level III hearing acuity in his left ear in August 2013.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

In January 2016, a VA examiner documented the following puretone thresholds, in decibels:


HERTZ
Jan. 2016
500
1000
2000
3000
4000
RIGHT
20
20
30
70
95
LEFT
15
25
55
85
95

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 53.75 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 82 percent in the left ear.  With regard to the functional impact of the Veteran's hearing loss, the examiner documented the Veteran's report that he has difficulty hearing when there is any background noise, when he is on the telephone, and when the person with whom he is speaking is not facing him.  The Board finds that the January 2016 examination shows that the Veteran currently has Level II hearing acuity in his right ear and Level IV hearing acuity in his left ear.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Overall, the audiology evaluations that were conducted during the appeal period indicate that the Veteran is entitled to no more than a noncompensable evaluation.  Although the evidence shows that the Veteran would be entitled to a disability rating of 10 percent under Table VIa, the Board notes that Table VIa is only to be used when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).

Here, the clinicians who evaluated the Veteran in January 2011, August 2013, and January 2016 did not report that use of the speech discrimination tests is not appropriate, and thus, the Board finds Table VIa is not for application on that basis.  Further, the examiner who conducted the January 2016 examination considered the appropriateness of the word discrimination score and specifically reported that use of word recognition scores is appropriate for the Veteran.

With regard to the applicability of 38 C.F.R. § 4.86, the Board notes that in certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  That numeral will then be elevated to the next highest numeral for consideration, with each ear being evaluated separately.  Id.

Unfortunately, review of the Veteran's results indicates that he has not demonstrated an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Thus, although the Veteran asserted in April 2016 that VA examination does not fully capture or reflect the severity of his hearing loss because he is not able to listen to the television without increasing the volume and is not able to fully engage in conversations without facing the speakers, the evidence is against finding an exceptional pattern of hearing loss.

Notably, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  The Board finds, therefore, that the preponderance of the evidence demonstrates that disability due to the Veteran's bilateral hearing loss has approximated the schedular criteria for a noncompensable rating.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As a result, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the Veteran's disability picture with respect to his service-connected bilateral hearing loss is not so unusual or exceptional in nature as to render his schedular rating for hearing loss inadequate.  Although the January 2016 examination report demonstrates that the Veteran has difficulty communicating, hearing when there is background noise, and watching television, there is no indication that the Veteran's hearing disability has had a significant impact on his daily activities.  Moreover, the Board has evaluated the Veteran's hearing impairment pursuant to 38 C.F.R. § 4.86, which specifically contemplates exceptional patterns of hearing impairment.  Thus, when comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's hearing loss is congruent with the disability picture represented by the current rating.  Based on audiological testing, the Veteran's hearing loss was manifested by no more than noncompensable hearing acuity, bilaterally.  The Board finds, therefore, that the criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology.  Thus, the schedular evaluation is adequate and no referral is required.

Additionally, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (noting that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).

Further, because the evidence does not indicate the Veteran is unemployable by reason of his service connected disability, the Board finds that consideration of that question is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009). 



ORDER

A compensable evaluation for bilateral hearing loss is denied.


REMAND

In January 2016, the RO denied the Veteran's claim for increased ratings for residuals of frostbite of the feet.  Review of the record shows that the Veteran filed a timely notice of disagreement with this decision in February 2016, but a statement of the case has not been issued with regard to this claim.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of a statement of the case on this issue is needed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a statement of the case regarding his entitlement to a rating in excess of 20 percent for residuals of frostbite, right foot, and a rating in excess of 20 percent for residuals of frostbite, left foot.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, return the matter to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


